Citation Nr: 1421498	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a right hip disorder. 

3.  Entitlement to service connection for a left foot disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1987 to August 1990 and from September 2008 to September 2009, and with additional service in the Army Reserves. 

These matters come on appeal to the Board of Veteran's Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Buffalo, New York (RO), which denied the benefits sought on appeal. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The issue of entitlement to service connection for a left foot/heel disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current right shoulder disorder, identified as a chronic strain, is likely related to his second period of active service. 

2.  The Veteran's current right hip disorder, identified as a chronic strain, is likely related to his second period active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right shoulder disorder (identified as chronic strain) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for entitlement to service connection for right hip disorder (identified as chronic strain) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the claims described below on appeal are being granted.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as any error is harmless.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for right hip and right shoulder disorders.  He asserts that he has current diagnosed disorders that first manifested during his second period of service when he was deployed to Iraq from September 2008 to September 2009, and he has continued to experience similar symptoms since his return from deployment.  

The Veteran does not contend, and the evidence of record does not demonstrate, that his current diagnosed disorder were incurred in or are otherwise related to his first period of service from November 1987 to August 1990.  

A review of the competent medical evidence of shows that the Veteran has current diagnoses of chronic right shoulder strain and chronic right hip strain.  See the report of an August 2008 VA examination report, as well as VA treatment records.  Accordingly, element (1), current disability, have been satisfied for both issues on appeal.  

The Veteran's service treatment from his second period of service support his assertions that he first experienced symptoms of right shoulder and right hip problems during his period of service.  The Veteran's September 2009 post-deployment health survey shows he reported a positive history of joint swelling and muscle aches.  On his September 2009 medical assessment report, he reported that he experienced right hip pain during his period of service, but he denied seeking any treatment for his complaints.  During his November 2009 VA general medical examination, the Veteran informed the examiner that both his shoulders were affected from wearing body armor and heavy gear, and he had to carry the weight of the gear on his shoulder blades.  While the Veteran predominately complained of left shoulder problems during service and at the November 2009 VA examination, the examination report does show positive findings of painful motion in the right shoulder on clinical evaluation. 
Subsequent VA treatment records dated since April 2010 consistently reflect that the Veteran complained of diffused arthralgia in his shoulders and right hip joint since his return from Iraq.  In several VA treatment records, it was noted that these symptoms are "fairly typical of symptoms we have seen in many return veterans."  The VA treatment records further reflect that his treating VA medical providers felt that his current hip and shoulder complaints are "consistent with wear-and-tear from active duty." 

The Veteran was afforded a VA joint examination in August 2010.  That examination report shows that the Veteran's reported continuity of right shoulder and right hip pain since his return from Iraq.  The findings from clinical evaluation revealed that the Veteran had crepitus, tenderness and painful motion in his right shoulder and right hip.  Impressions of chronic right shoulder strain and right hip strain were given.  No medical opinion was provided on the etiology of either diagnosed disorder. 

A December 2010 VA medical statement from the Veteran's treating VA physician, Dr. L., shows that the Veteran was assessed with current musculoskeletal discomfort in his right shoulder, right hip and left foot.  Dr. L. found that the Veteran's current diagnosed disorders were related to his second period of active duty.  In support of this medical conclusion, Dr. L. noted that the Veteran did not experience any right shoulder or right hip problems prior to his deployment to Iraq, and he was first evaluated with right shoulder and right hip problems shortly after his return from Iraq.  Notably, Dr. L. has been the Veteran's treating VA physician both prior to and after the Veteran's second period of service, and Dr. L. is familiar with the Veteran medical history. 

The Veteran has provided competent and credible lay evidence that he experienced symptoms of right shoulder and right hip problems during second period of service and that he has continued to experience similar symptomatology since then.  In addition, his 2009 post-deployment medical health assessment report confirms his reported medical history of joint swelling and muscle aches, and his 2009 medical assessment report shows he complained of right hip problems.  The Veteran's treating VA physician has consistently found that the Veteran's current symptoms had an onset during his period of service and are related to his activities on active duty in Iraq.  The Board finds that collectively, this lay and medical evidence provides sufficient evidence of medical nexus between the Veteran's current diagnosed disorders and his second period of service.

The Board finds it pertinent that there is no medical opinion that weighs against a nexus between the Veteran's current diagnosed disorders and his second period of service. 

Here, the Board finds that there is medical and lay evidence in favor of the Veteran's claims that his current diagnosed chronic right shoulder strain and chronic right hip strain are related to symptoms he first experienced during his second period of service.  Accordingly, the Board finds that the Veteran's currently diagnosed are related to the symptoms that he experienced in service and that he has continued to experience since then.  Hence, service connection for chronic right shoulder strain and chronic right hip strain are warranted. 



ORDER

Entitlement to service connection for bilateral hand disorder (identified as tenosynovitis) is granted. 

Entitlement to service connection for low back disorder (lumbar strain) is granted. 




REMAND

The Veteran seeks entitlement to service connection for left foot/heel disorder.  A received of the medical evidence of record demonstrates that he has current diagnoses of left calcaneal heel spur, left foot plantar fasciitis, and flat feet.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  

The Veteran contends that his current left foot/heel problems are related to his second period of service while he was deployed in Iraq.  Prior to the Veteran's second period of service, a September 17, 2007 treatment note shows a diagnosis of bilateral plantar fasciitis, although his periodic examination and report of medical history on that date do not reflect any foot abnormalities.  There is no indication of foot injury at that time.  

The Veteran's September 2009 post deployment health assessment report shows he complained of tingling and numbness in his hands or feet, but on his October 2009 medical history report, he denied any foot problems during his period of service.  The Veteran also received normal left foot evaluations on his October 2009 service separation examination report and on his November 2009 VA general medical examination.  

The first post-service medical evidence of left foot problems is shown in a May 2010 VA treatment record.  It was noted that the Veteran reported a history of left heel pain for past six weeks that had worsened since mid-April.  The Veteran's treating VA physician, Dr. L. noted that the Veteran's left hell pain had been aggravated by his Reserve active duty training.  Next, the report of an August 2010 VA examination reflects current diagnoses of left calcaneal heel spur and plantar fasciitis based on clinical evaluation, but no medical opinion was provided regarding the etiology of the Veteran's current diagnoses. 

On remand, the Veteran should be afforded another VA feet examination to determine the nature and etiology of his current left foot/heel disorder.  In the examination report, the examiner should be instructed and provide medical opinions on whether his current diagnosed disorder had an onset during his a period of active duty for training or his second period of service, whether it was etiologically related to his second period of service, or was aggravated by a subsequent period of active duty for training. 

Pertinently, the Veteran's Reserve service personnel records shows that he was on active duty to training from April 9, 2010 to April 11, 2009, and he had previous training from September 16, 2007 to September 18, 2007.  It is unclear whether the September 2007 training was for active duty for training or inactive duty for training.  Notably, VA regulations provide that military service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  If the Veteran's training on September 17, 2007 was for active duty for training, the service treatment notation of plantar fasciitis may support a connection for service connection on that basis.  On remand, the RO/AMC should attempt to verify the type of the Veteran's Reserve Service from September 16, 2007 to September 18, 2007. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate federal or state agencies to obtain service records related to the Veteran's Army Reserve service.  These records should show the exact dates of his periods of active duty for training (ACDUTRA) and inactive duty training (IDT).  Specifically, identify the dates of the Veteran's drill in September 2007 for periods of ACDUTRA and IDT.

2. After all the available records have been associated with the claims folder and the dates of the Veteran's ACDUTRA and IDT periods of service have been verified, the Veteran's claims folder should be reviewed by an appropriate specialist for purpose of obtaining a medical opinion on the etiology of the Veteran's left foot/heel disorders.  The claims file should be made available to the examiner, and the examiner should indicate that the claims file was reviewed in the report. 

Based on a review of the record and the findings from clinical evaluation, the examiner should address the following questions: 

(a) To the extent that the service department confirms the Veteran's September 2007 period of ACDUTRA, is it at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's current left foot plantar fasciitis was incurred during his a period of ACDUTRA?  In answering, the examiner should comment on the September 2007 service treatment record that shows assessment of plantar fasciitis as well as the fact that the Veteran had a normal foot examination in September 2007, October 2009, and November 2009. 

(b) With regard to the Veteran's second period of service from September 2008 to September 2009, does medical evidence to suggest that his current left foot/heel disorder had an onset during this period of service, or is otherwise related to this period of service to include wear-and-tear from wearing body armor and carrying heavy gear.  

(c) If the Veteran's current left foot/heel disorder did not have an onset until after his second period of active service ending in September 2009, it is at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's left foot/heel disorder was incurred or permanently increase in severity during his a period of ACDUTRA since September 2009?  In answering, the examiner should comment on the May 2010 VA treatment record that notes an aggravation of left heel spur.  

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The examiner should provide an explanation for the opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  In doing so, the examiner should consider the Veteran's credible lay statements about seeking treatment for back problems in service and experiencing back problems since service.

3. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL LANE

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


